Citation Nr: 0335563	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-03028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (claimed as prostate cancer) as a result of 
exposure to herbicides.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
hypothermia.

4.  Entitlement to service connection for a gallbladder 
disorder.

5.  Entitlement to service connection for laryngeal nerve 
damage (claimed as larynx cancer) as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946, and from September 1948 to February 1971.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2001 RO decision which, in pertinent part, denied 
the veteran's claims for service connection for benign 
prostatic hypertrophy (claimed as prostate cancer) as a 
result of exposure to herbicides, tinnitus, residuals of 
hypothermia, a gallbladder disorder, and laryngeal nerve 
damage (claimed as larynx cancer) as a result of exposure to 
herbicides.  In a January 2003 decision, the Board denied 
these claims.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a July 2003 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated as to 
these claims; a July 2003 Court order granted the joint 
motion.

[The January 2003 Board decision also granted service 
connection for heart disease and hypertension.  Such portion 
of the Board decision was not affected by the July 2003 joint 
motion and Court order.  A November 2003 RO decision 
promulgated the Board's grant of service connection for heart 
disease and hypertension, the RO assigned percentage 
evaluations for these conditions, and the RO also granted a 
permanent and total compensation rating based on individual 
unemployability.]


REMAND

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claims, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims remaining on 
appeal, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claims for service connection 
for benign prostatic hypertrophy (claimed 
as prostate cancer) as a result of 
exposure to herbicides, tinnitus, 
residuals of hypothermia, a gallbladder 
disorder, and laryngeal nerve damage 
(claimed as larynx cancer) as a result of 
exposure to herbicides..  If the claims 
are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


